McBRIDE, C. J.
This is an appeal from a decree of the Circuit Court granting a divorce and the custody of a minor child to Fred Marshall, the defendant and cross-complainant. It now comes up on motion for an order striking out the brief of appellant and affirming the decree for the reason that the appellant has failed to comply with the rules of this court.
There is an entire absence of any attempt to comply with Rule 10 of this court (100 Or. 747), which requires, either in the abstract or brief, a specification of the errors to be relied upon. The brief also fails to point out, by reference to page or pages of the record, the testimony relied upon by the appellant for reversal of the decree. In fact, the rules of the court have not been complied with in any of these *520material particulars, either in the abstract or brief. The brief will therefore he stricken out and the decree of the lower court affirmed.
Motion to Affirm; Decree Allowed.